Name: Commission Implementing Decision (EU) 2018/142 of 15 January 2018 amending Implementing Decision 2014/762/EU laying down rules for the implementation of Decision No 1313/2013/EU of the European Parliament and of the Council on a Union Civil Protection Mechanism (notified under document C(2018) 71) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: health;  politics and public safety;  cooperation policy;  economic geography
 Date Published: 2018-01-30

 30.1.2018 EN Official Journal of the European Union L 25/40 COMMISSION IMPLEMENTING DECISION (EU) 2018/142 of 15 January 2018 amending Implementing Decision 2014/762/EU laying down rules for the implementation of Decision No 1313/2013/EU of the European Parliament and of the Council on a Union Civil Protection Mechanism (notified under document C(2018) 71) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1313/2013/EU of the European Parliament and the Council of 17 December 2013 on a Union Civil Protection Mechanism (1), and in particular Article 32(1) thereof, Whereas: (1) Commission Implementing Decision 2014/762/EU (2) defines the capacity goals, the quality and interoperability requirements, and the registration and certification procedure of the European Emergency Response Capacity (EERC) as well as the general requirements for civil protection modules. (2) The acute shortage of emergency medical teams and other health-related intervention teams during the Ebola crisis in West Africa led to the concept of a European Medical Corps, which describes the part of the EERC that may be mobilised for response operations in case of disease outbreaks and emergencies with health consequences. The aim is to strengthen the Union's capacity as a whole to respond to disease outbreaks and emergencies with health consequences which overwhelm the coping capacities of the affected countries alone, both inside and outside the Union. (3) The requirements for civil protection modules need to take acknowledged international processes into account, such as the initiative of the World Health Organisation to classify Emergency Medical Teams and the guidelines established by the International Search and Rescue Advisory Group (Insarag). (4) Implementing Decision 2014/762/EU tasks the Commission, in cooperation with Member States, to assess the suitability of the capacity goals, the quality and interoperability requirements as well as the certification and registration procedure for resources in the EERC at least every 2 years and to revise them if necessary. The certification process for resources should be adjusted to take into account the experience gained during the initial period. (5) Implementing Decision 2014/762/EU should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/762/EU is amended as follows: (1) In Article 2, the following point (6) is added: (6) European Medical Corps  means the part of the EERC available for response operations under the Union Mechanism in case of acute health emergencies. (2) In Article 16, paragraph 8 is replaced by the following: 8. The certification of a module, technical assistance and support team, other response capacity, or expert should be reassessed at the latest after 5 years, if the asset is submitted for reregistration into the EERC. (3) Annex II is amended as set out in Annex I to this Decision. (4) Annex III is replaced by the text set out in Annex II to this Decision. (5) Annex V is amended as set out in Annex III to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 January 2018. For the Commission Christos STYLIANIDES Member of the Commission (1) OJ L 347, 20.12.2013, p. 924. (2) Commission Implementing Decision 2014/762/EU of 16 October 2014 laying down rules for the implementation of Decision No 1313/2013/EU of the European Parliament and of the Council on a Union Civil Protection Mechanism and repealing Commission Decisions 2004/277/EC, Euratom and 2007/606/EC, Euratom (OJ L 320, 6.11.2014, p. 1.). ANNEX I Annex II to Commission Implementing Decision 2014/762/EU is amended as follows: (1) The following Section 18 is added: 18. Emergency medical team (EMT) type 1 (fixed): Outpatient Emergency Care Tasks Outpatient initial emergency care of injuries and other significant health care needs, including the following services:  Triage, assessment, first aid,  Stabilisation and referral of severe trauma and non-trauma emergencies,  Definite care for minor trauma and non-trauma emergencies. Capacities Daytime services for at least 100 outpatient consultations/day. Main components Team and staff requirements:  Management: staff to cover the functions of Team Leader, Deputy Team Leader, Liaison Officer (link to Reception/Departure Centre, On-Site Operations Coordination Centre or other coordinating mechanism as appropriate, local emergency management authority), Safety & Security Officer,  Health Professionals: as defined in the minimum standards of the WHO,  Logistics: one Logistics Team Manager + logistics team in compliance with self-sufficiency requirements. The team shall comply with the Classification and minimum standards for foreign medical teams in sudden onset disasters  and subsequent or additional guidelines issued by the World Health Organisation (WHO). Self-sufficiency The team should ensure self-sufficiency during the entire deployment time. Article 12 applies and, in addition, the minimum standards of the WHO. Deployment Availability for departure in maximum 24-48 hours after the acceptance of the offer. Ability to be operational for at least 14 days. (2) The following Section 19 is added: 19. Emergency medical team (EMT) type 1 (mobile): Outpatient Emergency Care Tasks Outpatient initial emergency care of injuries and other significant health care needs, including the following services:  Triage, assessment, first aid,  Stabilisation and referral of severe trauma and non-trauma emergencies,  Definite care for minor trauma and non-trauma emergencies. Capacities Daytime services for at least 50 outpatient consultations/day. Main components Team and staff requirements:  Management: staff to cover the functions of Team Leader, Deputy Team Leader, Liaison Officer (link to Reception/Departure Centre, On-Site Operations Coordination Centre or other coordinating mechanism as appropriate, local emergency management authority), Safety & Security Officer,  Health Professionals: as defined in the minimum standards of the WHO,  Logistics: one Logistics Team Manager + logistics team in compliance with self-sufficiency requirements. The team shall comply with the Classification and minimum standards for foreign medical teams in sudden onset disasters  and subsequent or additional guidelines issued by the World Health Organisation (WHO). Self-sufficiency The team should ensure self-sufficiency during the entire deployment time. Article 12 applies and, in addition, the minimum standards of the WHO. Deployment Availability for departure in maximum 24-48 hours after the acceptance of the offer. Ability to be operational for at least 14 days. (3) The following Section 20 is added: 20. Emergency medical team (EMT) type 2: Inpatient Surgical Emergency Care Tasks Inpatient acute care, general and obstetric surgery for trauma and other major conditions, including the following services:  Intake/Screening of new and referred patients, counter-referral,  Surgical triage and assessment,  Advanced life support,  Definitive wound and basic fracture management,  Damage control surgery,  Emergency general and obstetric surgery,  Inpatient care for non-trauma emergencies,  Basic anaesthesia, X-ray, sterilisation, laboratory and blood transfusion,  Rehabilitation services and patient follow-up. Capacity to receive and integrate specialised care teams to work within their facility, if some of the services above cannot be provided by the team. Capacities Day and night services (covering 24/7 if necessary), including as a minimum:  One operating theatre with one operating room; at least 20 inpatient beds per operating table,  Capability to treat seven major or 15 minor surgical cases per day. Main components Team and Staff requirements:  Management: one Team Leader; one Deputy Team Leader; one Liaison Officer (link to Reception/Departure Centre, On-Site Operations Coordination Centre or other coordinating mechanism as appropriate, local emergency management authority); one Safety & Security Officer,  Health Professionals: as defined in the minimum standards of the World Health Organisation (WHO),  Logistics: one Logistics Team Manager + logistics team for the EMT and its inpatients. The team shall comply with the Classification and minimum standards for foreign medical teams in sudden onset disasters  and subsequent or additional guidelines issued by the WHO. Self-sufficiency The team should ensure self-sufficiency during the entire deployment time. Article 12 applies and, in addition, the minimum standards of the WHO. Deployment Availability for departure in maximum 48-72 hours after the acceptance of the offer, and ability to be operational on site within 24-96 hours. Ability to be operational for at least 3 weeks outside the Union, and for at least 14 days inside the Union. (4) The following Section 21 is added: 21. Emergency medical team (EMT) type 3: Inpatient Referral Care Tasks Complex inpatient referral surgical care including intensive care capacity, and including the following services:  Capacity to provide EMT type 2 services,  Complex reconstructive wound and orthopaedic care,  Enhanced X-ray, sterilisation, laboratory and blood transfusion,  Rehabilitation services and patient follow-up,  High-level paediatric and adult anaesthesia,  Intensive care beds with 24 h monitoring and ability to ventilate,  Acceptance and referral services from EMTs types 1 and 2, and from the national health system. Specialised services may be included, such as: burn care; dialysis and care of crush syndrome; maxillofacial surgery; orthoplastic surgery; intensive rehabilitation; maternal health; neonatal and paediatric care; transport and retrieval. Capacities Day and night services (covering 24/7 if necessary), including as a minimum:  One operating theatre with at least two operating tables in two separate rooms within the theatre area, at least 40 inpatient beds (20 per table), and four six intensive care beds. Additional operating tables will require extra 20 inpatient beds each, to ensure adequate post-operative capacity,  Capability to treat 15 major or 30 minor surgical cases per day. Main components Team and Staff requirements:  Management: one Team Leader; one Deputy Team Leader; one Liaison Officer (link to Reception/Departure Centre, On-Site Operations Coordination Centre or other coordinating mechanism as appropriate, Local Emergency Management Authority); one Safety & Security Officer,  Health Professionals Team: as defined in the minimum standards of the World Health Organisation (WHO),  Logistics Team: one Logistics Team Manager + logistics team for the EMT and its inpatients. The team shall comply with the Classification and minimum standards for foreign medical teams in sudden onset disasters  and subsequent or additional guidelines issued by the WHO. Self-sufficiency The team should ensure self-sufficiency during the entire deployment time. Article 12 applies and, in addition, the minimum standards of the WHO. Deployment Availability for departure in maximum 48-72 hours after the acceptance of the offer, and ability to be operational on site within 5-7 days. Ability to be operational for at least 8 weeks outside the Union, and for at least 14 days inside the Union. ANNEX II Annex III to Implementing Decision 2014/762/EU is amended as follows: ANNEX III CAPACITY GOALS OF THE EERC Modules Module Number of modules simultaneously available for deployment (1) HCP (High capacity pumping) 6 MUSAR (Medium urban search and rescue  one for cold conditions) 6 WP (Water purification) 2 FFFP (Aerial forest fire fighting module using planes) 2 AMP (Advanced medical post) 2 (2) ETC (Emergency Temporary Camp) 2 HUSAR (Heavy urban search and rescue) 2 CBRNDET (CBRN detection and sampling) 2 GFFF (Ground forest fire fighting) 2 GFFF-V (Ground forest fire fighting using vehicles) 2 CBRNUSAR (USAR in CBRN conditions) 1 AMP-S (Advanced medical post with surgery) 1 (2) FC (Flood containment) 2 FRB (Flood rescue using boats) 2 MEVAC (Medical aerial evacuation of disaster victims) 1 FHOS (Field hospital) 1 (2) FFFH (Aerial forest firefighting module using helicopters) 2 EMT type 1 fixed (Emergency medical team type 1: Outpatient Emergency Care  fixed) 5 EMT type 1 mobile (Emergency medical team type 1: Outpatient Emergency Care  mobile) 2 EMT type 2 (Emergency medical team type 2: Inpatient Surgical Emergency Care) 3 EMT type 3 (Emergency medical team type 3: Inpatient Referral Care) 1 Technical Assistance and Support Teams Technical Assistance and Support Team Number of TAST simultaneously available for deployment (1) TAST (Technical Assistance and Support Team) 2 Other response capacities Other response capacity Number of other response capacities simultaneously available for deployment (1) Teams for mountain search and rescue 2 Teams for water search and rescue 2 Teams for cave search and rescue 2 Teams with specialised search and rescue equipment, e.g. search robots 2 Teams with unmanned aerial vehicles 2 Teams for maritime incident response 2 Structural engineering teams, to carry out damage and safety assessments, appraisal of buildings to be demolished/repaired, assessment of infrastructure, short-term shoring 2 Evacuation support: including teams for information management and logistics 2 Firefighting: advisory/assessment teams 2 CBRN decontamination teams 2 Mobile laboratories for environmental emergencies 2 Communication teams or platforms to quickly re-establish communications in remote areas 2 Medical Evacuation Jets Air Ambulance and Medical Evacuation Helicopter separately for inside Europe or worldwide 2 Additional Shelter Capacity: units for 250 persons (50 tents); incl. self-sufficiency unit for the handling staff 100 Additional Capacity Shelter-kit: units for 2 500 persons (500 tarpaulins); with toolkit possibly to be procured locally 6 Water pumps with minimum capacity to pump 800 l/min 100 Power generators of 5-150 kW Power generators above 150 kW 100 10 Marine pollution capacities as necessary Emergency medical teams for specialised care 8 Mobile biosafety laboratories 4 Standing engineering capacity 1 Other response capacities necessary to address identified risks as necessary (1) To ensure this availability, the option of registering a higher number of capacities in the EERC (e.g. in case of rotation) shall be possible. Likewise, in case Member States make more capacities available, a higher number may be registered in the EERC. (2) For this type of module, the option of registering a higher number of capacities in the EERC shall not be possible. The capacity goal for this type of module shall expire by 31 December 2019 at the latest. ANNEX III Annex V to Implementing Decision 2014/762/EU is amended as follows: (1) The title of the annex is replaced by the following: CERTIFICATION AND REGISTRATION PROCEDURE FOR THE EERC (2) The table at the end of the annex is replaced by the following text: CERTIFICATION STEPS 1. The certification process shall include a consultative visit, a table-top exercise, and a field exercise. The field exercise may be waived for fire-related modules, emergency temporary camps, medical aerial evacuation modules, and certain other response capacities on a case-by-case basis. 2. Urban search and rescue teams (medium and heavy) are considered certified if they have undergone the Insarag External Classification. No separate certification process for urban search and rescue teams shall be created under the EERC. 3. Emergency medical teams (types 1, 2, 3 and specialised care) are considered certified if they have undergone the verification process of the World Health Organisation (WHO). The registration and certification procedure of emergency medical teams in the EERC shall complement the WHO verification process.